Order filed, September 09, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00488-CR
                               NO. 14-14-00489-CR
                               NO. 14-14-00490-CR
                                 ____________

                   EX PARTE KERRY G. JONES, Appellant


                   On Appeal from the 230th District Court
                            Harris County, Texas
           Trial Court Cause No. 1283328-A, 1283329-A, 1283330-A


                                      ORDER

      The reporter’s record in this case was due August 20, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Laurie Buchanan, the official court reporter, to file the record in
this appeal within 10 days of the date of this order.

                                   PER CURIAM